Citation Nr: 0321504
Decision Date: 08/27/03	Archive Date: 01/21/04

DOCKET NO. 99-10 214               DATE AUG 27, 2003

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for hepatitis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1970 to November 1971.
The service department has reported that he was absent without
leave during the period from April 3, 1971, to September 26, 1971.

This matter comes before the Board of Veterans Appeals (Board) on
appeal from a decision of March 1999 by the Department of Veterans
Affairs (VA) North Little Rock, Arkansas, regional office (RO) in
March 1999. The appellant appeared at the RO for a videoconference
before the undersigned Veterans Law Judge sitting in Washington DC
in October 2000. In February 2001, the Board remanded the case for
additional development. The Board subsequently initiated internal
development of evidence in August 2002. That development has now
been completed.

FINDING OF FACT

On May 6, 2003,  the Board was notified by the RO in North Little
Rock that the veteran died on XXX NN, NNNN.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
2002); 38 C.F.R. 20.1302 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West 2002); 38
C.F.R. 20.1302 (2002).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (2002).

ORDER

The appeal is dismissed.

JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. o 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 4 -



